Exhibit 99.1 SCHEDULE “A” CHESAPEAKE’S OUTLOOK AS OF OCTOBER 13, 2009 Years Ending December 31, 2009, 2010 and 2011 Our policy is to periodically provide guidance on certain factors that affect our future financial performance.As of October 13, 2009, we are using the following key assumptions in our projections for 2009, 2010 and 2011. The primary changes from our August 3, 2009 Outlook are in italicized bold and are explained as follows: 1) Our first projections for full-year 2011 have been provided; 2) Our production guidance has been updated; 3) Projected effects of changes in our hedging positions have been updated; 4) Our NYMEX natural gas and oil price assumptions for realized hedging effects and estimating future operating cash flow have been updated; 5) Our projections have been adjusted to reflect the anticipated deconsolidation as of January 1, 2010 of Chesapeake’s 50/50 midstream joint venture with Global Infrastructure Partners; 6) Our cash inflows from property sales and capital spending have been updated to reflect our second amendment to our Haynesville Shale joint venture with Plains Exploration & Production Company; 7) Our asset monetization projections have been updated; and 8) Certain revenue, cost and cash income tax assumptions have been updated. Year Ending 12/31/2009 Year Ending 12/31/2010 Year Ending 12/31/2011 Estimated Production: Natural gas – bcf 815 – 825 882 – 902 1,007 – 1,027 Oil – mbbls Natural gas equivalent – bcfe 885 – 895 957 – 977 1,085 – 1,105 Daily natural gas equivalent midpoint – mmcfe Year-over-year estimated production increase 5 – 6% 8 – 10% 12 – 14% Year-over-year estimated production increase excluding divestitures and curtailments 9 – 10% 10 – 12% 13 – 15% NYMEX Prices (a) (for calculation of realized hedging effects only): Natural gas - $/mcf Oil - $/bbl Estimated Realized Hedging Effects (based on assumed NYMEX prices above): Natural gas - $/mcf Oil - $/bbl Estimated Differentials to NYMEX Prices: Natural gas - $/mcf 20 – 30% 15 – 25% 15 – 25% Oil - $/bbl 7 – 10% 7 – 10% 7 – 10% Operating Costs per Mcfe of Projected Production: Production expense $1.10 – 1.20 $0.90 – 1.10 $0.90 – 1.10 Production taxes (~ 5% of O&G revenues)(b) $0.20 – 0.25 $0.30 – 0.35 $0.30 – 0.35 General and administrative(c) $0.33 – 0.37 $0.33 – 0.37 $0.33 – 0.37 Stock-based compensation (non-cash) $0.10 – 0.12 $0.10 – 0.12 $0.10 – 0.12 DD&A of natural gas and oil assets $1.50 – 1.70 $1.50 – 1.70 $1.50 – 1.70 Depreciation of other assets $0.25 – 0.30 $0.20 – 0.25 $0.20 – 0.25 Interest expense(d) $0.30 – 0.35 $0.35 – 0.40 $0.35 – 0.40 Other Income per Mcfe: Marketing, gathering and compression net margin $0.10 – 0.12 $0.07 – 0.09 $0.07 – 0.09 Service operations net margin $0.04 – 0.06 $0.04 – 0.06 $0.04 – 0.06 Equity in income of CMP – $0.04 – 0.06 $0.04 – 0.06 Book Tax Rate (all deferred) 37.5% 39% 39% Equivalent Shares Outstanding (in millions): Basic 610 – 615 625 – 630 635–640 Diluted 625 – 630 640 – 645 645 – 650 Cash Flow Projections ($ in millions): Year Ending 12/31/2009 Year Ending 12/31/2010 Year Ending 12/31/2011 Net Cash Inflows: Operating cash flow before changes in assets and liabilities(e)(f) $3,700 – 3,750 $4,350 – 5,050 $4,750 – 5,450 Leasehold and producing property transactions: Sale of leasehold and producing properties $1,900 – 2,000 $1,500 – 2,000 $1,250 – 1,750 Acquisition of leasehold and producing properties: ($1,000 – 1,250) $(500 – 650) ($350 – 500) Net leasehold and producing property transactions $750 – 900 $1,000 – 1,350 $900 – 1,250 Midstream equity financings and system sales $600 – 800 $250 – 300 $300 – 500 Midstream credit facility draws (repayments) ($200 – 300) $150 – 200 – Proceeds from investments and other – $200 – 250 Total Cash Inflows $5,300 – 5,600 $5,750 – 6,900 $6,150 – 7,450 Net Cash Outflows: Drilling $3,150 – 3,350 $4,400 – 4,700 $4,600 – 4,900 Geophysical costs $125 – 150 $125 – 150 $125 – 150 Midstream infrastructure and compression $700 – 900 $300 – 400 $300 – 400 Other PP&E $400 – 450 $200 – 250 $200 – 250 Dividends, senior notes redemption, capitalized interest, etc. $600 – 800 $550 – 650 $450 – 550 Cash income taxes $0 – 25 ($100 – 200) – Total Cash Outflows $4,975– 5,675 $5,475 – 5,950 $5,675 – 6,250 Net Cash Change ($75) – 325 $275 – 950 $475 – 1,200 At September 30, 2009, the company had $3.1 billion of cash and cash equivalents and additional borrowing capacity under its three revolving bank credit facilities. (a) NYMEX natural gas prices have been updated for actual contract prices through October 2009 and NYMEX oil prices have been updated for actual contract prices through September 2009. (b) Severance tax per mcfe is based on NYMEX prices of $57.75 per bbl of oil and $4.75 to $6.25 per mcf of natural gas during 2009 and $80.00 per bbl of oil and $7.00 to $8.25 per mcf of natural gas during 2010 and 2011. (c) Excludes expenses associated with noncash stock compensation. (d) Does not include gains or losses on interest rate derivatives (SFAS 133). (e) A non-GAAP financial measure.We are unable to provide a reconciliation to projected cash provided by operating activities, the most comparable GAAP measure, because of uncertainties associated with projecting future changes in assets and liabilities. (f) Assumes NYMEX natural gas prices of $5.00 to $6.00 per mcf and NYMEX oil prices of $57.75 per bbl in 2009,NYMEX natural gas prices of $6.50 to $7.50 per mcf and NYMEX oil prices of $80.00 per bbl in 2010 andNYMEX natural gas prices of $ 7.00 to $8.00 per mcf and NYMEX oil prices of $80.00 per bbl in 2011. Commodity Hedging Activities The company utilizes hedging strategies to hedge the price of a portion of its future natural gas and oil production.These strategies include: 1) For swap instruments, Chesapeake receives a fixed price for the commodity and pays a floating market price to the counterparty. 2) Collars contain a fixed floor price (put) and ceiling price (call).If the market price exceeds the call strike price or falls below the put strike price, Chesapeake receives the fixed price and pays the market price.If the market price is between the call and the put strike price, no payments are due from either party. 3) For knockout swaps, Chesapeake receives a fixed price and pays a floating market price.The fixed price received by Chesapeake includes a premium in exchange for the possibility to reduce the counterparty’s exposure to zero, in any given month, if the floating market price is lower than certain pre-determined knockout prices. 4) For written call options, Chesapeake receives a premium from the counterparty in exchange for the sale of a call option.If the market price exceeds the fixed price of the call option, Chesapeake pays the counterparty such excess.If the market price settles below the fixed price of the call option, no payment is due from Chesapeake. 5) Basis protection swaps are arrangements that guarantee a price differential to NYMEX for natural gas or oil from a specified delivery point.For Mid-Continent basis protection swaps, which typically have negative differentials to NYMEX, Chesapeake receives a payment from the counterparty if the price differential is greater than the stated terms of the contract and pays the counterparty if the price differential is less than the stated terms of the contract.For Appalachian Basin basis protection swaps, which typically have positive differentials to NYMEX, Chesapeake receives a payment from the counterparty if the price differential is less than the stated terms of the contract and pays the counterparty if the price differential is greater than the stated terms of the contract. 6) A three-way collar contract consists of a standard collar contract plus a written put option with a strike price below the floor price of the collar.In addition to the settlement of the collar, the put option requires Chesapeake to make a payment to the counterparty equal to the difference between the put option price and the settlement price if the settlement price for any settlement period is below the put option strike price. All of our derivative instruments are net settled based on the difference between the fixed-price payment and the floating-price payment, resulting in a net amount due to or from the counterparty. Commodity markets are volatile, and as a result, Chesapeake’s hedging activity is dynamic.As market conditions warrant, the company may elect to settle a hedging transaction prior to its scheduled maturity date and lock in the gain or loss on the transaction. Chesapeake enters into natural gas and oil derivative transactions in order to mitigate a portion of its exposure to adverse market changes in natural gas and oil prices.Accordingly, associated gains or losses from the derivative transactions are reflected as adjustments to natural gas and oil sales.All realized gains and losses from natural gas and oil derivatives are included in natural gas and oil sales in the month of related production.Pursuant to SFAS 133, certain derivatives do not qualify for designation as cash flow hedges.Changes in the fair value of these nonqualifying derivatives that occur prior to their maturity (i.e., because of temporary fluctuations in value) are reported currently in the consolidated statement of operations as unrealized gains (losses) within natural gas and oil sales.Following provisions of SFAS 133, changes in the fair value of derivative instruments designated as cash flow hedges, to the extent effective in offsetting cash flows attributable to hedged risk, are recorded in other comprehensive income until the hedged item is recognized in earnings.Any change in fair value resulting from ineffectiveness is recognized currently in natural gas and oil sales. Excluding the swaps assumed in connection with the acquisition of CNR which are described below, the company currently has the following open natural gas swaps in place and also has the following gains from lifted natural gas trades: Open Swaps (Bcf) Avg.
